[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Following a Hearing in Damages, at which the plaintiff was the only witness, the court finds the following facts.
  1. The plaintiff contracted with the defendant to renovate her house located in East Haven.
  2. The total cost for the project was to be: $70,000 (seventy thousand dollars).
  3. As provided in the contract, the plaintiff was to pay the defendant in weekly installments, $10,000 (ten thousand dollars).
  4. The defendant commenced work on the plaintiffs property in September, 2001.
  5. The defendant informed the plaintiff that the work would be completed by Thanksgiving Day, 2001.
6. By October 8, 2001 the house had been framed.
  7. The defendant worked approximately 18 to 20 hours a week by October 8, 2001.
  8. Pursuant to the contractual agreement, the defendant was required to pay for all supplies, except those identified in the contract, and to pay all subcontractors.
  9. The plaintiff learned prior to the completion of her house renovations that the defendant was not paying the sub-contractors or the material suppliers.
10. The plaintiff was forced to pay for supplies. CT Page 14047
  11. The plaintiff confronted the defendant about the lack of progress on the house and the non-payment of vendors and contractors for goods and services.
  12. The defendant made numerous misrepresentations to the plaintiff about his progress.
  13. The defendant lied to the plaintiff about paying vendors and sub-contractors.
  14. The plaintiff paid the defendant money for renovations which were never completed.
15. The defendant did not complete the renovations.
  16. On December 3, 1999 the defendant left the plaintiffs property and never returned.
  17. During the renovation process the plaintiffs house was uninhabitable.
  18. The plaintiff was forced to hire additional contractors to complete the renovations in her house.
The plaintiff brought a 2 count complaint, alleging breach of contract and violation of the Connecticut Unfair Trade Practices Act (CUTPA).
Based on the evidence introduced during the hearing, the court finds that the plaintiff suffered the following damages and enters judgment as follows:
Actual damages:            $49,273.70
Claim for Attorneys Fees, under CUTPA:         $2,320.00
Punitive Damages:          $50,000.00
___________________ Robinson-Thomas, J CT Page 14048